Name: Commission Regulation (EEC) No 1886/85 of 8 July 1985 opening a standing invitation to tender for the export of 40 000 tonnes of durum wheat held by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 177/16 Official Journal of the European Communities 9 . 7. 85 COMMISSION REGULATION (EEC) No 1886/85 of 8 July 1985 opening a standing invitation to tender for the export of 40 000 tonnes of durum wheat held by the Greek intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (4), as amended by Regulation (EEC) No 1806/85 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agen ­ cies ; Whereas there are considerable stocks of durum wheat held by intervention agencies and it is currently opportune to dispose of durum wheat on the world market ; whereas 40 000 tonnes of durum wheat held by the Greek intervention agency may be put up for sale for export to third countries ; Whereas Commission Regulation (EEC) No 1279/85 (6) opened a standing invitation to tender for the export of 40 000 tonnes of durum wheat held by the Greek intervention agency ; Whereas in a communication of 27 June 1985 Greece asked for the invitation to tender, which expired on 26 June 1985, to be prolonged ; whereas, since the inte ­ rested parties are already aware of the terms of the invitation a derogation may be made from the provi ­ sions of Regulation (EEC) No 1836/82 on the period that must elapse between the date of publication and the first closing date for the submission of tenders ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Greek intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 40 000 tonnes of durum wheat held by it. Article 2 1 . The invitation to tender shall cover a maximum of 40 000 tonnes of durum wheat to be exported to all third countries . 2. The regions in which the 40 000 tonnes of durum wheat are stored are given in Annex I to this Regulation . Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the second month following. Article 4 1 . By way of derogation from Article 7 ( 1 ) of Regu ­ lation (EEC) No 1836/82 the time limit for submission of tenders under the first partial invitation to tender shall expire on 10 July 1985 at 12 noon (Brussels time). 2 . The last partial invitation to tender shall expire on 17 July 1985 at 12 noon (Brussels time). 3 . The tenders shall be lodged with the Greek inter ­ vention agency. Article 5 1 . The Greek intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II to this Regulation . 2. It will keep an extra sample of each lot to be available for the Commission which will be taken and sealed in the presence of the successful tenderer or his representative . Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 9 . 1984, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 49 . (4) OJ No L 202, 9 . 7 . 1982, p . 23 . 0 OJ No L 169, 29 . 6 . 1985, p . 73 . (6) OJ No L 132, 21 . 5 . 1985, p . 11 . 9 . 7 . 85 No L 177/ 17Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 1985. For the Commission Frans ANDRIESSEN Vice-President ANNEX I (tonnes) Place of storage Quantity Alexandroupoli 2 800 Anthia 200 Komotini 5 000 Kallikratia 2 370 Elanomi 2 780 Vasilika 1 760 Messimvria 1 090 Thessaloniki 5 000 Giannitsa 3 000 Kilkis 400 Kristoni 5 000 Galliko 1 600 Thiba 5 000 Livadia 4 000 ANNEX II Standing invitation to tender for the export of 40 000 tonnes of durum wheat held by the Greek intervention agency (Regulation (EEC) No 1886/85) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) Price increases ( + ) or reductions ( ) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 II 2 II 3 II etc. \\